Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Shen et al.				:
Application No. 16/887,685			:		Decision on Petition
Filing Date: May 29, 2020			:				
Attorney Docket No. 10025-210US2		:
	
This is a decision on the petition under 37 C.F.R. § 1.181 filed April 1, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

The Office issued a non-final Office action setting a shortened statutory period for reply of there months on July 15, 2020.  The Office action includes a statutory double patenting rejection of the sole pending claim (Claim 1).

A reply to the Office action was timely filed on August 17, 2020.  The reply is titled, with emphasis added, “Supplemental Preliminary Amendment and Response to Office Action Dated July 15, 2020.”1  The reply includes an amendment canceling Claim 1 and adding 18 new claims (Claims 14-31).

The Office issued a Notice of Abandonment on March 9, 2021.  The notice states the application is abandoned because the Office failed to receive a reply to the Office action.  However, a response was timely filed on August 17, 2020.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3618 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions


    
        
            
    

    
        1 The Office notes the amendment is not a preliminary amendment.  Pursuant to 37 C.F.R. § 1.115, a preliminary amendment is an amendment “received in the Office (§1.6) on or before the mail date of the first Office action under § 1.104.”